Judgment unanimously affirmed, with costs. The evidence presented a fair question of fact on liability for the jury. The existence of a hole or trench outside the roped-in area, was conceded; therefore, testimony of the filling in of that bole after the accident could not have been prejudicial since the jury were instructed more than once that liability could only be predicated upon the existence of a hole within the roped-in area. The questions with respect to filling in operations within the roped-in area disclosed that no such filling in had occurred. Therefore, this precludes prejudice to the defendants because of questions relating to the filling in operations. Present — Young, Kapper, Carswell, Scudder and Davis, JJ.